DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurley (U.S. Patent No.: 2,510,400), hereinafter referred to as Hurley ‘400.

Regarding claim 1, Hurley ‘400 discloses a solid-production system (as shown in Figs. 1 and 3) comprising: a cooling block (59) defining one (G) or more grooves extending in a machine direction (MD), each groove being arranged to interact with one or more fluid molds (41) movable along the groove in the machine direction to reduce a first temperature of a fluid dispensed in each of the one or more fluid molds to a second temperature, the second 

Regarding claim 8, Hurley ‘400 discloses the solid-production system of claim 1, further comprising a conveyor in movable communication with the one or more fluid molds and arranged relative to the solid-production system so as to convey the one or more fluid molds in the machine direction {see Col 3 line 73 through Col 4, line 48}.  

Regarding claim 9, Hurley ‘400 discloses the solid-production system of claim 8, wherein the conveyor is arranged to convey the one or more fluid molds in the machine direction through a cooling region of the cooling block, so that in the cooling region, each of the one or more fluid molds is urged into interaction with the cooling block {as shown in annotated Figs. 1 and 3: Col 1, lines 27-54 and Col 3, line 73 through Col 4, line 48}.  

Regarding claim 10, Hurley ‘400 discloses the solid-production system of claim 9, wherein the fluid in each of the one or more fluid molds entering the cooling region is at the first temperature and the fluid in each of the one or more fluid molds exiting the cooling region is reduced to the second temperature and solidified {see Col 1, lines 27-54; wherein transportation of fluid mold through freezing chamber facilitate thermal energy transferred in the fluid that result in reduction of a first temperature of the fluid to a second temperature and the fluid subsequently solidified into ice cubes}.  

Regarding claim 11, Hurley ‘400 discloses the solid-production system of claim 1, wherein the cooling block comprises at least one tube, extending laterally between a top surface 
  
Regarding claim 12, Hurley ‘400 discloses the solid-production system of claim 11, wherein the at least one tube extends in a serpentine pattern along and within the cooling block, the serpentine pattern extending laterally within a plane of the cooling block {as shown in Fig. 1}.  

Regarding claim 13, Hurley ‘400 discloses the solid-production system of claim 11, wherein the cooling block defines longitudinally-extending channels extending parallel to a longitudinal axis of the cooling block, each of the longitudinally-extending channels being arranged to receive one of the at least one tube, each tube being arranged in a coiled pattern extending along a length of the corresponding longitudinally-extending channels {as shown in Fig. 1}. 
 
Regarding claim 15, Hurley ‘400 discloses the solid-production system of claim 1, further comprising a fluid dispenser (35) arranged adjacent to the one or more fluid moldsPage 9 of 18 WBD (US) 50312444v1Appl. No.: 16/401,768to dispense the fluid at the first temperature into each of the one or more fluid molds when the fluid molds are in a dispensing position relative to the fluid dispenser {as shown in Figs. 1-2: Col 3, lines 52-72}.

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley ‘400, in view of Federer (U.S. PG Pub No.: 2009/0120104 A1), hereinafter referred to as Federer ‘104.

Regarding claim 14, Hurley ‘400 discloses the solid-production system of claim 1, except the limitation of wherein a material of the thermal mass is aluminum.  
Federer ‘104 teaches: the concept of a material of the thermal mass is aluminum {see ¶ [0036]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hurley ‘400 in view of Federer ‘104 to include the use of aluminum refrigerating coils, in order to facilitate reduction in time required for thermal stabilization.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Hurley ‘400 in view of Federer ‘104 to obtain the invention as specified in claim 14.


    PNG
    media_image1.png
    1034
    740
    media_image1.png
    Greyscale

Allowable Subject Matter
3.         Claims 16-20 are allowed.
            Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Comments   
4.      For applicant’s information, the amendment to the Drawings and specification, which removed the informality, overcomes the previous objection to the Drawings and Specification. 
Therefore, the objections have been withdrawn.

Response to Arguments
5.          Applicant's argument filed 11/13/2020 and with respect to the references of Newton ‘726 and Hwang ‘433 have been considered but are moot since these references are no longer being relied upon.

Conclusion

6.         Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/09/2021